Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/215,503 filed on 3/29/21. Claims 1 - 20 has been examined.
Allowable Subject Matter
3.	Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Closest prior art(s) (See PTO-892) of record teaches A radio frequency (RF) transmitter comprising: 
a switched-capacitor digital-to-analog converter (SC-DAC) configured to selectively generate one of a first RF output signal and a second RF output signal from input signals received through a plurality of lines, the first RF output signal having a first output power control range and the second RF output signal having a second output power control range; and 
an output terminal configured to output one of the first RF output signal and the second RF output signal. Even though prior art(s) disclose having known elements such as capacitor, switches and rows.
However does not specifically teach the specific arrangement as claimed; wherein the SC-DAC includes, a first capacitor row having an output end connected to the output terminal, the first capacitor row configured to generate the first RF output signal, a power attenuation capacitor having an end connected to the output terminal, a first switch element, and a second capacitor row having an output end selectively connected to an opposite end of the power attenuation capacitor through the first switch element, the second capacitor row configured to generate the second RF output signal.


As per claim 11, Closest prior art(s) (See PTO-892) of record A wireless communication device comprising: 
a modem configured to output digital signals by modulating digital data; and 
a radio frequency (RF) transmitter configured to selectively generate, from a plurality of input signals corresponding to the digital signals, and output one of a first RF output signal and a second RF output signal based on a communication status, the first RF output signal having a first output power control range and the second RF output signal having a second output power control range, 
Even though prior art(s) disclose having known elements such as capacitor, switches and rows.
However does not specifically teach the specific arrangement as claimed; wherein the RF transmitter includes, a high-power switched-capacitor digital-to-analog converter (SC-DAC) circuit including a first capacitor row configured to generate the first RF output signal having the first output power control range when receiving the plurality of input signals, and 
a low-power SC-DAC circuit including a second capacitor row configured to generate the second RF output signal having the second output power control range when receiving some of the plurality of input signals.
It would have not been obvious to one of the ordinary skilled in the art at the time of filing to teach and/or suggest above mentioned limitation(s) alone and/or in combination with any other reference(s).

As per claim 20, the same reasons as claim 11 apply.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

TANMAY K. SHAH
Primary Examiner
Art Unit 2632